Citation Nr: 0512396	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  98-08 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an increased evaluation for right cervical 
myofascitis with rhomboid muscle strain, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased evaluation for tinnitus, to 
include a separate 10 percent evaluation for each ear.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing. 

4.  Entitlement to an increased (compensable) evaluation for 
sinusitis.

5.  Entitlement to an increased (compensable) evaluation for 
residuals, right fibula strain.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1983 to April 1990.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cheyenne, Wyoming.

Service connection is also in effect for major depressive 
disorder, rated as 70 percent disabling; and residuals, 
thoracic strain, rated as 10 percent disabling.  The veteran 
is in receipt of a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU) from September 5, 1997, a date from which 
he was also found to be entitled to Chapter 35 benefits.

The issues shown on the front page are identified and thus 
characterized as a result of assessments between the RO and 
the veteran's representative as reflected in a VA Form 119 in 
April 2004; subsequent correspondence with the veteran dated 
April 20, 2004, explaining in detail the status of other 
claims which have been raised during the course of the 
current appeal; and a subsequent supplemental VA Form 9 which 
clarified the issue shown as #2 on the front page.

During the course of the current appeal the veteran raised 
some other issues which are not part of the appeal.  
Correspondence is of record to the VFW dated in February 1999 
in which the veteran also withdrew the issue of service 
connection for post-traumatic stress disorder (PTSD).

Also during the course of the current appeal, the RO 
increased the rating assigned for right cervical myofascitis 
with rhomboid muscle strain from 10 to 20 percent disabling.  
However, since this is not the maximum assignable, the issue 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board which concluded that no more than a single 10-
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  Issue #2 on the front page is subject to this 
stay.

FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issues except for 
tinnitus as identified above.

2.  Right cervical myofascitis with rhomboid strain is 
manifested by a supple neck without adenopathy, tenderness or 
spasm; he has slight to occasional moderate but less than 
severe limitation of cervical motions; he has slight X-ray 
signs of spurring, but carpal tunnel and associated cervical 
radiculopathy symptoms are unrelated to his myofasciitis or 
rhomboid strain.

3.  On recent VA audiometric evaluations, the veteran had an 
average decibel loss ranging from 18 to 25 in the right ear, 
and ranging from 18 to 39 in the left ear, with speech 
reception ability from 94 to 96 percent in the right ear, and 
82 to 94 percent in the left ear; these findings are entirely 
consistent with one another.

4.  The veteran's sinusitis is seasonal, spring and fall, 
lasting 3-4 days, for which he takes medications; he does not 
have such significantly incapacitating episodes or require 
prolonged use of antibiotics with crusting or purulent 
discharge. 

5.  The veteran's right fibula stress fracture (or shin 
splints as he refers to the disability), is completely healed 
without malunion; he has problems going up and down stairs, 
but objective signs of current residuals of fibular strain 
are negligible; medical experts opine that his fibular or 
shin pain is unrelated to the fibular strain of service 
origin.   



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for right cervical myofascitis with rhomboid muscle strain, 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2003); 
38 C.F.R. §§ 4.7, 4.71, 4.40, 4.45, 4.59, 4.73, Code 5302-
5290 (2004). 

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2003); 38 C.F.R. §§ 4.68, 4.85, 4.87, Diagnostic Code 6100 
(2004).

3.  The criteria for a compensable evaluation for sinusitis 
have not been met.  38 U.S.C.A. § 1155 (West 2003); 38 C.F.R. 
§ 4.97, Code 6510 (2004). 

4.  The criteria for a compensable evaluation for residuals 
right fibula strain, have not been met.  38 U.S.C.A. § 1155 
(West 2003); 38 C.F.R. § 4.71, Part 4, Code 5262 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

The Board would note that a number of procedural changes have 
taken place in the recent past which were intended to ensure 
the protection of a veteran's due process.  In these current 
issues, as they now stand before the Board, the veteran has 
been afforded the requisite clinical testing, and has been 
given the opportunity to provide all other pertinent 
documentation relating to his current complaints.  The 
veteran has expressed his understanding for the pertinent 
regulations and what is required, and by whom, with regard to 
evidence.  All in all, the Board is satisfied that all due 
process requirements and that all rights of the veteran have 
been fully protected and addressed as they relate to ratings 
which are to be herein considered.

General Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).

Separate diagnostic codes identify the various disabilities. 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  In any case, the 
Board has the responsibility to assess the credibility and 
weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2004).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Cervical myofascitis with rhomboid muscle strain
Criteria

Diagnostic Code 5290 for limitation of motion of the cervical 
spine provides a 10 percent rating if the limitation is 
slight, a 20 percent rating if the limitation is moderate, 
and a 30 percent rating if the limitation is severe.  38 
C.F.R. § 4.71a.

During the pendency of the appeal the criteria for evaluating 
a back disability under Diagnostic Code 5293 were amended, 
effective September 23, 2002.  In the most recent SSOC, the 
veteran was given an amended copy of the regulations.

Under the criteria for Diagnostic Code 5293 in effect prior 
to September 23, 2002, a pronounced case of intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, and little 
intermittent relief warrants a 60 percent evaluation, the 
maximum evaluation assignable under this code.  If 
intervertebral disc syndrome is severe, with symptomatology 
indicating recurring attacks with intermittent relief, a 40 
percent rating is assigned.  When intervertebral disc 
syndrome is shown to be moderate with recurring attacks, a 20 
percent rating is assigned.  For mild intervertebral disc 
syndrome, a 10 percent rating is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

Under the criteria for Diagnostic Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is to be 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent rating, the 
highest assignable under this code, is warranted with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. .

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, op. cit. Such factors include more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse. VA has determined that 
intervertebral disc syndrome involves loss of range of 
motion.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under Code 5293.  
VAOPGCPREC 36-97 (December 12, 1997).

Diagnostic Code 5302 pertains to evaluation of Muscle Group 
II, the extrinsic muscles of the shoulder, which consist of 
the pectoralis major II, the latissimus dorsi and teres 
major, the pectoralis minor and the rhomboid.  For the minor 
arm, moderately severe disability warrants assignment of a 20 
percent evaluation.  Severe disability warrants assignment of 
a 30 percent disability evaluation.

A noncompensable evaluation is warranted for slight injury to 
Muscle Group VI (extensor muscles of the elbow) of either the 
major or minor upper extremity.  A 10 percent evaluation 
requires moderate injury.  A 20 percent evaluation requires 
moderately severe injury of the minor upper extremity.  A 30 
percent evaluation requires severe injury of the upper minor 
extremity.  38 C.F.R. § 4.73, Diagnostic Code 5306.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Factual Background and Analysis

On VA examination in May 1990, the veteran reported that in 
May 1984, after lifting a heavy object, he felt sudden pain 
in the right upper thoracic and right neck area.  He had been 
given pain medications but no definite diagnosis was made.  
He said that after service, a private physician had diagnosed 
mild fasciitis and cervical syndrome.  He had had minor 
flare-ups of the same problem which might last 2-3 hours at a 
time and was usually brought on by lifting or putting his 
hands over his head.  When his pain was quite severe, there 
would be some tendency to radiate to the neck and down the 
right arm.  On examination there were no particular 
abnormalities.   

A report is of record from a private physician, DAB, D.O., 
dated in May 1991, which refers to the veteran's injury 
history.  On examination, he had found that the veteran had 
full range of motion.  It was felt that he might benefit from 
some work hardening, although the examiner noted that the 
examination provided little basis for specific job 
restrictions.  It was felt that he had intermittent cervical-
thoracic discomfort secondary to muscle and fascial problems.

Subsequent clinical reports show ongoing complaints of pain.

On VA examination in January 1991, the veteran again 
complained of upper back pain.  He said that when it was 
severe, it would cause nearly complete immobility.  The 
exacerbations were described as occurring about every couple 
of months during which time he would lose 3-4 days of work.  
He described some radiculopathy down the right arm.  Cervical 
X-rays confirmed a very mild scoliosis and other negative 
findings.

On VA examination in December 1996, the veteran reported his 
inservice back injury and said he continued to have 
intermittent episodes of interscapular pain.  The problem 
would flare-up about 1-2 times a month and lasted 2-3 days at 
a time.  He said that he had lost jobs because of it and was 
now at the point where he did not think he could do manual 
labor any more.  The pain was always in the same location in 
the interscapular area and sometimes radiated into the neck 
when severe.  Physical therapy maneuvers plus anti-
inflammatory medications were of some help.  The examiner 
diagnosed longstanding intermittent interscapular pain 
secondary to muscle spasm.  X-rays showed mild ventral mid 
thoracic vertebral body irregularity of questionable 
significance and probably developmental in nature.  There was 
no other abnormality shown.

The veteran has submitted a listing of various jobs he has 
held over the years including with several companies in pest 
control.

Of record, dated in December 1997, is the report of the two-
day test involving assessment of relative functional 
capacities as correlated with occupational opportunities.  
Subjectively, the veteran said he was limited by pain in the 
right thoracic region (mostly the right rhomboids) along the 
right rib cage.  He said his pain was 7/10 on one day, 4/10 
on the other, increasing on both days of the test to 8/10.  
Pertinent findings included limited right shoulder strength 
(4/5), and limitations of neck motions to some extent as 
noted.

Extensive statements are of record from the veteran as to his 
symptoms, and a letter is also of record from his wife, dated 
in April 1999.
 
On VA examination in May 2000, with regard to his 
myofascitis, the veteran said his situation had remained 
unchanged since the last examination a year and a half 
before.  He had continued daily pain to varying degrees.  He 
had significant exacerbations twice a month which would last 
2-4 days, during which he had increased pain and spasm, and 
radicular pain and numbness into both hands along the 5th 
finger.  He said he could not identify any aggravating 
factors.  The pain had been relieved in the past with 
osteopathic manipulations but these were not available to him 
at present; there was also some relief from heat and massage, 
but he was never completely pain free.  The pain was just 
below his neck and extended laterally.

On examination, there was mild spasm on the right over the 
mid trapezius.  Sensation, strength and reflexes were normal 
in both upper extremities.  He could flex his neck 30 
degrees, extend 50 degrees, twist 70 degrees in either 
direction and bend 30 degrees in both directions.  It was 
noted that magnetic resonance imaging (MRI) showed bulging 
cervical discs but no frank herniations.  Diagnosis was 
chronic trapezius strain and cervical disc herniation, 
multiple levels. 

On VA examination in September 2002, the veteran said that 
for the past 5 years, his hands, arms would go numb.  From 
his right shoulder and down into his 4th and 5th fingers he 
would be numb, and this occurred frequently and at any time.  
His left hand and arm also went numb every few days and this 
would happen when he was laying down or resting his arm on a 
chair.  This had started about a month before.   His 3rd, 4th 
and 5th fingers were numb and sometimes he would have left 
elbow numbness as well.   

The veteran also described right shoulder and back problems 
since his inservice accident. He had had some trigger point 
injections in 1997 that helped, but none since.  His back 
pain would flare-up about once a week and with any kind of 
movement such as stretching, turning suddenly, bending and 
climbing in and out of his truck.  The pain was described as 
chronic, down the entire back, lasting for several hours to 
3-4 days, improved with bedrest, pain medications and heat.  
The pain worsened with movement.  He did not wear a back 
brace.

The right shoulder pain was described as intermittent, sharp 
and hot, and would last less than 30 minutes and then turned 
into an ache that could last several days.  Pain occurred 
with movement and flare-ups could come when laying down, 
lifting, carrying and could occur every other night.  Pain 
was controlled somewhat with Vicodin.  He did not wear a 
shoulder brace.

The examiner described range of motions and stated that there 
seemed to be no right shoulder muscle atrophy or sensory 
changes.  Neck was supple and without adenopathy, deformity, 
atrophy, spasm or tenderness.  He could flex forward to 45 
degrees with pain at 40 degrees; after repetitive motion, he 
could flex to 40 degrees with pain at 35 degrees.  Back 
extension was to 30 degrees with pain at 25 degrees.  He 
could rotate bilaterally to 45 degrees with some limitation 
after repetitive motions.  Pertinent diagnosis was 
impingement syndrome, right shoulder.

However, it is noteworthy that cervical X-rays were taken and 
showed moderate uncinate joint spurs cresting potential 
crowding of the ventral aspect of the canal at C-5/C-6.  
There was some mild bony proliferation of the spinous process 
at C-5.  Potentially, this was felt to rub against the C-6 
spinous process creating some pain with motion, particularly 
extension.  This was to be correlated clinically. 

A special examination was undertaken by VA in November 2003 
to determine the relationship between the veteran's service 
connected cervical and shoulder problems and the other 
findings.  The examiner noted the history in detail.  The 
veteran was complaining of what were described as carpal 
tunnel symptoms.  X-rays of the wrist and fingers were 
undertaken.  The examiner diagnosed cervical spondylosis with 
foraminal entrapment, C-5/C-6, giving him a mild C-5 
radiculopathy on the right with a sensory deficit of the 
thumb and also with his electromyogram.  The examiner opined 
that:

I do not believe his cervical 
radiculopathy or carpal tunnel syndrome 
are related to his service connected 
disabilities or to medical conditions he 
had while in the service.  (emphasis 
added)

Analysis

In assessing the veteran's service connected cervical and 
right shoulder muscle disabilities, it is noted that the RO 
has recently increased the rating from 10 to 20 percent 
reflecting his recent increase in symptomatology.  The Board 
finds this RO determination to be certainly supportable 
through the recent clinical findings addressed above.  
However, the issue now remains as to whether his service-
connected symptoms alone cause disability which warrant an 
evaluation in excess of 20 percent.

In this regard, it is important to note that he also has a 
separate disability not involved in this appeal relating to 
the thoracic area (and for which a 10 percent rating is also 
assigned).  A medical expert, who recently re-evaluated the 
claim for the sole purpose of determining associative 
relationships, has unequivocally concluded that his current 
cervical spondylosis with foraminal entrapment, C-5/C-6, 
which results in a mild C-5 radiculopathy on the right with a 
sensory deficit of the thumb and carpal tunnel-like symptoms, 
is not due to or associable with the service-connected 
disability.  Thus, while his primary complaints relate to 
pain and sensory changes in the arms, these are largely due 
to these nonservice-connected disabilities.

This said, the current findings show slight and at most, 
moderate limitations of motion in the neck with some pain 
which is well controlled with Vicodin.  The symptoms at 
present are not such as to raise a doubt to be resolved in 
his favor that an evaluation in excess of 20 percent is 
warranted regardless of the specific alternative Code which 
might be used.  

Bilateral defective hearing
Criteria
 
Changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87 (2004).   

For comparative purposes, under the old criteria, (in effect 
prior to June 1999), evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000, 
and 4000 cycles per second, with 11 auditory acuity levels 
designated from Level 1 for essentially normal acuity through 
Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

Also under the old criteria, Table VIa was used only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate. 38 C.F.R. § 4.85(c) (effective prior to June 
10, 1999).

Under the new criteria, evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. § 
4.85 and Part 4, Diagnostic Code 6100 (2004).

Also under the new criteria, Table VIa is used when the 
examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86.  38 
C.F.R. § 4.85(c) (2004).

Under 38 C.F.R. § 4.86(a) (2004), it states that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

It is noted that any compensation for defective hearing is 
available for that loss at the conversational voice 
frequencies rather than high frequencies.  

And under the pertinent regulations, consideration is given 
within the schedule for the wearing of hearing aids.  


Factual Background  

On VA examination in mid-1990, the authorized audiological 
evaluation showed pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NR
10
15
20
30
LEFT
NR
5
15
20
30

This is an average of 18 decibels in the right ear and 18 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 82 
percent in the left ear.

On VA examination in December 1996, the authorized 
audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
30
LEFT
20
15
15
25
65

This is an average of 22 decibels in the right ear and 30 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 94 
percent in the left ear.


On VA examination in June 2002, the authorized audiological 
evaluation showed pure tone thresholds, in decibels, were as 
follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
NR
15
20
30
35
LEFT
NR
15
25
25
90

This is an average of 25 decibels in the right ear and 39 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 94 
percent in the left ear.

Analysis

Whether using any of the post-service audiometric findings, 
the veteran's hearing loss, as specifically reflected in 
average decibel loss and discrimination ability, would 
translate on the hearing chart to noncompensable.  And while 
there has been a very slight variance including a minimal 
increase in some actual recorded conversational decibel 
losses from service until now, and in his inability to 
discriminate, these changes are not significant when applied 
to the specific and finite guidelines of the regulatory 
criteria.  

In any event, his demonstrated hearing loss as shown on all 
pertinent tests, in the aggregate, does not warrant an 
evaluation in any event in excess of 0 percent. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the rating 
is based upon application of a strict chart into which raw 
test scores are inserted.  

Accordingly, the preponderance of the evidence is against the 
claim for an increased rating for bilateral hearing loss.  
Gilbert, op. cit. at 53.



Sinusitis
Criteria

For moderate chronic pansinusitis, with discharge or crusting 
or scabbing and infrequent headaches, a 10 percent rating is 
warranted; severe impairment, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence, a 30 percent 
rating is warranted.  A 50 percent rating is warranted for 
postoperative sinusitis, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97; 
Diagnostic Code 6510 (effective prior to October 7, 1996).

For chronic pansinusitis, with one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment or; three to six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, a 10 
percent rating is warranted; with three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or, more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting, a 30 percent rating is warranted.  
Following radical surgery with chronic osteomyelitis or, near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus and purulent discharge or 
crusting after repeated surgeries, a 50 percent rating is 
warranted.  38 C.F.R. §4.97; Diagnostic Code 6510 (2004).

Factual Background and Analysis

Prior evaluative reports are in the file for comparative 
purposes.

On VA examination in May 1990, he said he had episodes which 
he termed sinusitis with maxillary pain and nasal discharge.

On VA examination in December 1996, the veteran reported a 
longstanding problem of chronic nasal congestion and said 
that he had to use antihistamines each day to control this.  
He had had no recent episodes of sinusitis but had a long 
history suggesting allergic rhinitis.  The diagnosis was 
allergic rhinitis.

Extensive statements are of record from the veteran as to his 
symptoms, and a letter is also of record from his wife, dated 
in April 1999.

On VA examination in September 2002, the veteran reported 
having had problems with allergies and frequent sinus 
infections since moving to the West Coast in 1983.  Things 
would usually start with a runny nose, sneezing and itchy 
eyes which then progressed to sinus infections.  This would 
occur throughout the year.  He was taking Zyrtec which worked 
well on the rhinorrhea, sneezing and itching eyes.  He had 
tried Allegra but that had not been as effective.  He had 
flare-ups in spring or fall.  His last sinus infections had 
been in the Fall of 2001 and Spring 2002.  He described nasal 
congestion, rhinorrhea, sore throat, plugged ears, sneezing, 
cough with greenish sputum, nasal discharge and headache 
mainly behind his eyes.  These sinus infections would usually 
last anywhere from 3-7 days.  In addition to the Zyrtec, he 
would also take pseudoephedrine, Motrin and a nasal steroid 
spray which all seemed to help.

The veteran said that he was able to breath through his nose, 
and did not use any medications or oxygen other than those 
discussed above.  He had never been hospitalized for the 
condition.  On examination, the nasal mucosa was erythematous 
and edematous, left greater than right, with some clear 
discharge seen.  There was no evidence of purulent drainage 
or crusting.  There was no nasal obstruction or sinus 
tenderness on palpation.  The pertinent diagnosis was 
allergic rhinitis with periodic sinusitis.

Additional outpatient and clinical records are in the file.  
On at least one recent occasion, he had had a noted incident 
of possible head trauma and a headache as a result. 

Thus, in rating his current chronic sinusitis residuals, 
absent more prolonged involvement and medication 
requirements, or other findings such as crusting, scabbing, 
purulent discharge, etc., an increased (compensable) rating 
is not warranted.  In that regard, the evidence does not 
raise any doubt to be resolved in his favor.

Residuals, right fibula strain
Criteria

Under Diagnostic Code 5262 for impairment of the tibia and 
fibula, a 10 percent disability rating is assigned for slight 
impairment of the knee or ankle.  In order to warrant a 20 
percent disability rating, the evidence would need to show 
moderate knee or ankle disability.  A 30 percent disability 
rating requires marked knee or ankle disability.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion. 38 
C.F.R. § 4.71 (2004).  The most recent VA examination in July 
2002 indicated that the appellant had a full range of motion 
in his right knee.  The criteria for evaluating limitation of 
flexion or extension of the leg are given at Diagnostic Codes 
5260 and 5261.  Flexion limited to 60 degrees is 
noncompensable under Diagnostic Code 5260.  A compensable 
evaluation requires flexion limited to 45 degrees.  
Limitation of extension to five degrees is noncompensable 
under Diagnostic Code 5261, and extension limited to 10 
degrees is required for a 10 percent evaluation.  With full 
range of motion, there is no basis for assigning a 
compensable evaluation under Diagnostic Code 5260 or 5261.

The maximum disability rating available under Diagnostic Code 
5262 is 40 percent, and the medical evidence must show the 
nonunion of the appellant's tibia and fibula requiring the 
usage of a brace.  There exists no evidence to support a 
finding of nonunion between the appellant's tibia and fibula.  
Furthermore, as previously discussed the appellant stated 
that he does not wear a brace or supportive device.  As noted 
above, Diagnostic Code 5262 also provides for a disability 
rating of 30 percent for marked knee or ankle disability, and 
a 20 percent disability rating for moderate knee or ankle 
disability.  

Factual Background and Analysis

Prior records are in the file for comparative purposes.

On VA examination in May 1990, the veteran said that he had 
fractured his right tibia during basic training.  This had 
healed and he had since had no particular problems.  No 
abnormalities were found on examination.

On VA examination in December 1996, the veteran reported 
having had shin splints of his lower extremities.  These 
would come and go and were worse in the cold weather but had 
not changed much through the years.  Diagnosis was mild shin 
splints.  

Extensive statements are of record from the veteran as to his 
symptoms, and a letter is also of record from his wife, dated 
in April 1999.

On VA examination in September 2002, the veteran complained 
of right knee and leg problems.  He used a cane about twice a 
month for a day or two.  Examination showed no swelling, 
deformity, tenderness, etc.; ranges of motion were shown.

On VA examination in November 2002,  the veteran reported 
that he had shin splints.  The examiner asked whether this 
was the case or had he had a stress fracture, and the veteran 
said that he considered them the same thing.  He said the 
injury had happened in 1983 in service, and the examiner 
noted this was confirmed in the file.  Right fibula fracture 
had been confirmed on a bone scan in October 1986.  He said 
that he now had pain which was of a tolerable level but was 
shooting in nature, running along the bone or the muscle, 
approximately mid shaft area of his lower leg.  He said that 
the pain was tolerable because he lived on Vicodin anyway.  
He said that it impacted his activities because he was unable 
to run and it was harder to go up and down stairs.  

Examination of the leg showed no deformity, tenderness, 
swelling or erythema.  Flexion of the knee and extension were 
unaffected.  The right knee bends and fully extended to 0 
degrees; there was also full extension at 0 degrees and to 
130 degrees of flexion.  He was able to sit on the examining 
table, lean down the side to pick up his shoes, and return 
back to the sitting position with ease and no apparent pain.  
Pertinent diagnosis was post stress fracture, right fibula 
with no residuals.  The examiner felt that the pain was 
likely as not due to an unrelated etiology as the fracture 
was totally healed.  (emphasis added)

In assessing current impairment, the objective medical 
evidence of record indicates that the appellant has full 
range of motion, no incoordination, no joint effusion, and no 
swelling.  In effect, while he has complaints of pain from 
what he calls shin splints, a medical expert has determined 
that whatever the cause of those symptoms, they are not due 
to the fibular strain in service from which a medical expert 
opines he has no residuals.  As such, the Board finds that 
the current 0 percent disability rating adequately 
compensates the appellant for his negligible functional loss.  
His disability and associated symptoms do not warrant 
consideration under any other alternative Codes. 

Additional Considerations

The Board would note that a good deal of information is of 
record with regard to the limitations imposed on the 
veteran's working by virtue of his disabilities.  The 
significance of those disabilities is reflected in the 
veteran's receipt of TDIU based on his having met the 
schedular criteria. 

However, review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321 (b)(1) (2004).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321 (b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. 3.321(b)(1) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question. 
VAOPGCPREC. 6-96 (1996).




ORDER

An increased evaluation for right cervical myofascitis with 
rhomboid muscle strain, currently evaluated as 20 percent 
disabling, is denied.

An increased (compensable) evaluation for bilateral defective 
hearing, is denied. 

An increased (compensable) evaluation for sinusitis is 
denied.

An increased (compensable) evaluation for residuals, right 
fibula strain, is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


